DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 07/27/2021. Claims 1-2, and 11-12 have been amended.
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the error in Lomne is created as a result of an attacker injecting a fault during a computation (Remarks, page 6). The language of claim 11 does not specify which entity/party to perform the steps or to cause an error. 
Applicant points to MPEP § 2143.03(VI) and argues that where cited art teaches away from a claim feature, the cited art is not available for the purposes of an obviousness rejection (Remarks, pages 6-7). It is assumed that Applicant refers to MPEP § 2141.02(VI) (Ninth Edition, Revision 10.2019). MPEP § 2141 deals with examination guidelines for determining obviousness under 35 U.S.C 103; however, claim 11 is rejected under 35 USC 102(a)(1) as being anticipated by Lomne rather than an obviousness rejection.
Applicant reasons that, in Lomne, if an error is detected, the algorithm does not output the faulty text; and, therefore, not outputting a faulty ciphertext cannot be reasonably interpreted as outputting an incorrect result (Remarks, page 7). Lomne 
Applicant argues that: (i) C and C’ are both inputs to Algorithm 1 rather than being calculated by Algorithm 1; and (ii) nowhere does Lomne mention or suggest that the ciphertexts are calculated (Remarks, page 7, last paragraph – page 8, first paragraph). First, Lomne discusses different types of countermeasures and different technique(s) in each type. The rejection is relied upon the Full Duplication detection countermeasure (Section III-B-1; Fig. 1). This classical detection countermeasure is not disclosed to utilize Algorithm 1. Second, the ciphertexts C and C’ are calculated according to an encryption algorithm (Section III-B-1; Fig. 1).
Applicant argues that Lomne fails to disclose “based on the comparison, determining whether the computation is valid (Remarks, page 8). Lomne discloses based on the comparison, determining whether the computation is valid (i.e., “Detection countermeasures aim to determine whether or not the execution of the algorithm has been disturbed”) (Section III-B-1; Fig. 1).
Applicant argues that nowhere does Lomne mention or discuss generating an error that indicates the presence of an attack (Remarks, page 9). Lomne discloses that if an error is detected, the algorithm does not output the faulty text, therefore preventing its exploitation (Section III-B-1; Fig. 1).
Applicant argues that “because claim 11 requires that at least one of the two conditions occur, the broadest reasonable interpretation of claim 11 requires that the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomne et al. (“On the Need of Randomness in Fault Attack Countermeasures – Application to AES”).
Regarding claim 11, Lomne discloses a method for carrying out computations, the method comprising:
	using a secret (i.e., cryptographic key) in a computation that outputs an expected number, the secret causes the computation to output an incorrect result in the event that 
	comparing the expected number to a number calculated by the computation (i.e., comparing C to C’) (Section II-B-2, page 86; Section III-B-1, page 87; Fig. 1, Full Duplication); 
	based on the comparison, determining whether the computation is valid (i.e., comparing C to C’) (Section II-B-2, page 86; Section III-B-1, page 87; Fig. 1, Full Duplication); and
	in response to the computation being invalid, generating an error indicating that the computation has been subject to the one or more manipulations (i.e., if an error is detected, the algorithm does not output the faulty ciphertext, therefore preventing its exploitation) (Section III-B-1, page 87).
	The limitation “in response to the computation being valid, removing an effect of the secret from the expected number to output a correct result” is a contingent limitation. Since the broadest reasonable interpretation of a method claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met, the limitation is not given patentable weight (See MPEP § 2111.04 II).
Regarding claim 12, Lomne further discloses that the number calculated by the computation is calculated prior calculating the expected number (i.e., when the result of 
Regarding claim 13, Lomne further discloses that the computation comprises an iteration of a loop (i.e., Safe Error Attack) (Section II-B-2, page 86).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432